Citation Nr: 1315100	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-14 383	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma, left scapula/shoulder.  

2.  Entitlement to an initial disability rating in excess of 20 percent for residuals, left shoulder disability, with scar.  

3.  Entitlement to an initial disability rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy.  

4.  Entitlement to service connection for infectious mononucleosis.  

5.  Entitlement to service connection for memory loss to include as secondary to posttraumatic stress disorder (PTSD), infectious mononucleosis, and as a result of exposure to herbicides.

6.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2005 and February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Atlanta, Georgia.  The case was subsequently transferred to the Atlanta, Georgia RO.

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.


In an April 2007 rating decision, the RO increased the initial disability rating of residual, left shoulder condition, with scar, to 20 percent effective the date of the Veteran's claim for service connection in February 23, 2005.  Similarly, in an October 2009 rating decision, the RO increased the initial disability rating for residual scarring of left upper lobe of lung, status post radiation therapy, to 60 percent, effective the date of the Veteran's claim for service connection in February 23, 2005.  With respect to a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran's claims were not granted in full, the matters remain before the Board for appellate review.

In July 2012, the Veteran submitted additional evidence directly to the Board with a written waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  Following the July 2012 submission, additional evidence was associated with the claims file without a waiver of initial AOJ consideration of the evidence.  In April 2013, the Veteran submitted a signed form in April 2013 waiving consideration by the agency of original jurisdiction and submitted a signed statement requesting a waiver for any evidence concerning the issues on appeal after the July 2012 hearing before the Board.  Therefore, the additional evidence is accepted for inclusion in the record on appeal.  Id.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans' Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record shows that the Veteran submitted an application for entitlement to a TDIU as related to his nonservice-connected osteopenia and vertebral fracture.  Neither the record nor has the Veteran expressed that he is unable to obtain or maintain substantially gainful employment as related to the service-connected disabilities on appeal.  The issue of entitlement to a TDIU has been raised by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the issue of entitlement to a TDIU is REFERRED to the AOJ for appropriate action.  In addition, the Veteran submitted evidence regarding the contention that osteopenia and vertebral fracture are related to his service-connected non-Hodgkin's lymphoma, left scapula/shoulder.  These issues have not been adjudicated by the AOJ and are REFERRED to the AOJ for appropriate action.  

In light of the unclear nature of the Veteran's psychiatric symptomatology, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability rating in excess of 20 percent for residuals, left shoulder disability, with scar, entitlement to an initial disability rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy, entitlement to service connection for memory loss to include as secondary to PTSD, infectious mononucleosis, and as a result of exposure to herbicides, entitlement to service connection for PTSD, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of active disease or compensable residual symptoms associated with non-Hodgkin's lymphoma.

2.  A currently diagnosed disability manifested by infectious mononucleosis or residuals thereof is not of record at any time throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5100, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7715 (2012).

2.  The criteria for service connection for infectious mononucleosis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5100, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The March 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that the March 2005 letter did not advise the Veteran regarding the assignment of disability ratings and effective dates.  However, the Veteran's claim for service connection for infectious mononucleosis is being denied and, therefore, questions as to the assignment of a disability rating and effective date are moot.  

Next, the appeal for an initial compensable disability rating for the service-connected non-Hodgkin's lymphoma, left scapula/shoulder arises from a disagreement with the initial rating following the grant of service connection.  The Veteran was sent a proper notification letter prior to adjudication of the claim.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including the Veteran's service treatment records and VA treatment records.  The Veteran was provided a VA examination in July 2005 with respect to his non-Hodgkin's lymphoma.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2005 VA examiner provided a diagnosis and listed the residuals of his non-Hodgkin's lymphoma (which have been separately rated and treated as separate issues on appeal).  The Board finds that the examination is adequate and provides the findings necessary to evaluate the Veteran's disability.  The Board notes that the examination was over seven years ago.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Under the schedular criteria, the Veteran's disability only warrants a compensable rating of 100 percent for active disease and treatment.  38 C.F.R. § 4.118, Diagnostic Code 7715.  The record does not reflect that the Veteran has active non-Hodgkin's lymphoma.  In fact, the September 2010 VA examination report completed for the purposes of a claim for entitlement to aid and attendance or housebound benefits, indicated that the Veteran's non-Hodgkin's lymphoma was in remission.  The Board recognizes that the Veteran was notified of an abnormal scapula X-ray taken in November 2010.  The examiner noted that the X-ray findings suggested possible recurrence of non-Hodgkin's lymphoma and that there should be reevaluation with a specialist to rule out any recurrence.  During the July 2012 hearing, the Veteran's representative explained that they knew that the disease was not active and the Veteran spoke with his doctor and they were satisfied that the disease was not active.  Therefore, a remand for a new VA examination is not required as the evidence of record is sufficient to rate the Veteran's disability.  

The Board recognizes that the Veteran was not provided a VA examination with respect to his claim for service connection for infectious mononucleosis.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in claims to establish service connection, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

However, the standards of McLendon are not met in this case.  The Board acknowledges that the Veteran was diagnosed with infectious mononucleosis in February 1959 during his period of active duty.  However, the March 1975 report of medical history shows that the Veteran had no residuals from infectious mononucleosis.  Post service, there is no indication of a diagnosis of infectious mononucleosis or residuals from the disease.  Although the Veteran explained that he felt his memory loss has been a problem since that time, the treatment records dated in 2010 showed that his memory was intact and he is not considered competent to diagnose himself with residuals from infectious mononucleosis as the diagnosis of the disability and its residuals falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, a VA examination is not required as there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  The representative and the Veterans Law Judge (VLJ) asked questions to ascertain the nature of the Veteran's non-Hodgkin's lymphoma and infectious mononucleosis.  The Statement of the Case and Supplemental Statement of the Case shows that the Veteran has actual knowledge of what is required for to substantiate a claim for service connection and entitlement to an initial increased disability rating.  In fact, the Veteran and his representative noted that the criteria for a higher initial rating for non-Hodgkins lymphoma would be active disease, which the Veteran does not have.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) or to the extent the VLJ did not expressly state the elements of the claims that were lacking to substantiate the claims for an initial compensable disability rating for non-Hodgkin's lymphoma and a claim of entitlement to service connection for infectious mononucleosis, such error is harmless as his representative stated what had to be shown and both the Veteran and representative demonstrated actual knowledge of what was needed to prove the claims.

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. 

The Veteran's non-Hodgkin's lymphoma, left scapula/shoulder is rated under Diagnostic Code 7715 which provides a 100 percent disability rating when there is active disease or during a treatment phase.  Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.118.

The private medical records dated in 1986 show that the Veteran initially presented several years ago with pain in his left shoulder.  Repeat X-rays showed deterioration of the left scapula.  A biopsy was done and showed diffuse histiocytic lymphoma.  He was treated with radiation therapy to the left shoulder from January to February of 1986 with a good clinical response.  In March 1986, he was referred to Emory Hospital for chemotherapy.  Private medical records dated in November 1997, October 1998, August 1999, August 2000, and June 2003 show that the Veteran did not have any recurrence of lymphoma.  The July 2005 VA examination report also noted that there was no evidence of the disease.  

The July 2005 VA examination report showed that the Veteran was diagnosed with non-Hodgkin's lymphoma, left scapula/shoulder and that he was diagnosed in 1986 and previously treated with radiation therapy and chemotherapy.  He was not currently treated and there was no evidence of residual disease.  The examiner did note that the Veteran had residuals of limited motion of the left shoulder with pain, residuals of left upper lobe scarring without respiratory symptoms and a residual, non-tender, superficial scar of the left shoulder.  

The Veteran was provided a VA examination in September 2010 for the purposes of determining entitlement to aid and attendance or housebound benefits.  It was noted that his last treatment for lymphoma was in 1986.  The malignancy is in full remission for 24 years with residual of loss of range of motion in his arm and decrease in muscle tone.  The Veteran was diagnosed with status post radiation therapy, left upper lobe of lung with scarring, non-Hodgkin's lymphoma, left scapula, and left shoulder condition, diagnosed as degenerative arthritis of left shoulder joint.  With respect to the non-Hodgkin's lymphoma, left scapula, it was in remission.  However, the Board acknowledges the November 2010 X-ray of the left scapula.  The conclusion was listed as "Markedly abnormal scapular exam with mixed lytic and sclerotic densities worrisome for metastatic disease versus less likely myeloma or fibrous dysplasia.  Correlation with previous studies and/or bone scan imaging recommended."  In an addendum to the VA examination report, the examiner reviewed the scapula X-rays and noted that the findings suggested recurrence of the previous condition.  Loss of weight and increased pain and current X-ray findings required further evaluation with the specialist to rule out recurrence of non-Hodgkin's lymphoma.  

During the July 2012 hearing before the undersigned VLJ, the Veteran's representative explained that they realized that unless the non-Hodgkin's lymphoma was active, they were not necessarily going to get an increase in that condition and ". . . it is currently in remission."  The Veteran's representative explained that the Veteran spoke with his doctor yesterday with regards to the non-Hodgkin's lymphoma and the doctor indicated that he saw no signs of him having to go into any further tests with regards to that condition because he felt that the blood work was satisfactory for that condition.  Again, the representative reiterated that the disease was not active.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for non-Hodgkin's lymphoma, left scapula/shoulder.  The treatment records do not show that the Veteran is having compensable residuals from non-Hodgkin's lymphoma, other than those that have been separately rated - the residual, left shoulder disability, with scar and residual scarring of left upper lobe of lung, status post radiation therapy.  The Board notes that the VA examiner suggested that the Veteran seek consulation regarding the 2010 scapula X-rays that suggested a recurrence of non-Hodgkin's lymphoma, left scapula/shoulder.  However, during the hearing, the Veteran's representative explained that the disease was in remission and that the Veteran had consulted with his doctor and the disease was not active.  Therefore, an initial compensable disability rating is not warranted as the disease is not active and any compensable residuals have been separately rated and treated as separate disabilities on appeal.  With respect to any osteopenia and vertebral fracture, these issues have been referred to the RO for appropriate action. 

In addition, the Board finds that a staged rating is not appropriate pursuant to Fenderson, supra, as the evidence does not reflect that a higher rating is warranted at any point during the appeal period.  The Board finds that Veteran's level of disability more closely approximates the criteria for a noncompensable disability rating for non-Hodgkin's lymphoma, left scapula/shoulder and a higher initial disability rating is not warranted.  A preponderance of the evidence is against the claim and, therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular noncompensable rating assigned for the Veteran's service-connected non-Hodgkin's lymphoma is adequate.  A higher rating of 100 percent is provided for active disease or during a treatment phase of 100 percent.  However, as noted above, the Veteran's representative stated that the Veteran does not have active non-Hodgkin's lymphoma, left scapula/shoulder.  The Board does acknowledge that the Veteran has other residuals related to treatment of his non-Hodgkin's lymphoma, left scapula/shoulder to include residual scarring of the left upper lobe of lung, status post radiation therapy associated with non-Hodgkin's lymphoma and residual, left shoulder disability, with scar, associated with non-Hodgkin's lymphoma.  However, the Veteran has been assigned separate disability ratings for these disabilities and they are being remanded to the RO for additional development.  Thus, with respect to the issue of non-Hodgkin's lymphoma, left scapula/shoulder, the current rating is adequate and the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Even if the schedular criteria were inadequate, he has not required hospitalization for his disability.  With respect to employment, the evidence does not establish that the interference with work caused by his service-connected disability could be considered above and beyond that contemplated by the schedular ratings assigned to the disability.  Indeed, it has been noted by the medical evidence that the Veteran was last actively treated for non-Hodgkin's lymphoma in the 1980s.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran maintains that he warrants service connection for infectious mononucleosis as he was diagnosed with the disease during his period of active duty.  

The service treatment records reflect that the Veteran was seen for medical treatment in February 1959 for a provided history of generalized malaise, myalgias, headaches, and chills for the previous ten days.  It was noted that the Veteran had infectious mononucleosis.  The Veteran was treated for several weeks.  The March 1959 record shows that the Veteran was placed on physical profile for infectious mononucleosis from March 10, 1959 to March 25, 1959 and was not allowed to participate in prolonged or strenuous physical exercise.  The March 1975 report of medical history shows that the Veteran reported having infectious mononucleosis in Okinawa, Japan, in 1959.  In the Physician's summary and elaboration of all pertinent data, the examining physician noted that there were no residuals from mononucleosis.  

Following separation from active service, the evidence does not reflect a current diagnosis of infectious mononucleosis or any residuals from mononucleosis.  No medical opinion or treatment record has been advanced that shows any residual disability as a result of the Veteran's in-service infectious mononucleosis.  The Board notes that the Veteran mentioned that he believed that his current memory loss is related to his infectious mononucleosis.  However, the Veteran is not considered competent to identify such a residual from infectious mononucleosis as this is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board affords more probative weight to the March 1975 report of medical history wherein the examining physician indicated that there were no residuals from the infectious mononucleosis.  

As such, with the competent evidence against a finding that the Veteran currently experiences any disabilities identified as the residuals of infectious mononucleosis, evidence of a current disability has not been presented and service connection cannot be granted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  There is also no competent evidence indicating a diagnosis of infectious mononucleosis at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Based on the above, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma, left scapula/shoulder is denied.

Entitlement to service connection for infectious mononucleosis is denied.


REMAND

With respect to the Veteran's claim for an initial disability rating in excess of 20 percent for residuals, left shoulder disability, with scar, the Board finds that a new VA examination is warranted.  The record shows that the Veteran was provided a VA examination in September 2010 for the purposes of determining entitlement to aid and attendance or housebound benefits.  The examination report included findings with respect to the Veteran's left shoulder disability.  However, during the July 2012 hearing, the Veteran reported that his left shoulder disability has gotten worse over the last several years.  In addition, the Veteran has reported that he has very little muscle tone in his left shoulder.  The September 2010 VA examiner noted that the Veteran had loss of muscle tone.  However, this has not been addressed in connection with his claim for a higher initial compensable disability rating for residuals, left shoulder disability.  In light of the Veteran's testimony and the medical evidence, that indicates a change in his service-connected disability, a new VA examination is required so that the current severity of the Veteran's service-connected residual, left shoulder disability, with scar, may be determined.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).
The Board also finds that the claim for entitlement to an initial disability rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy, must be remanded for a new VA examination.  The record reflects that the Veteran was provided a VA examination with respect to his claim in July 2005.  The Veteran was provided another VA examination in September 2010 with respect to his claim for aid and attendance or housebound benefits.  The examination findings reflect a change in severity since the July 2005 VA examination.  Indeed, the July 2005 VA examination report did not include findings sufficient to rate the Veteran's disability as the Veteran did not report shortness of breath at that time.  However, the September 2010 VA examination report does not include the complete medical findings to rate the Veteran's disability in accordance with the schedular criteria.  Although the examiner included findings as to FVC, FEV1, and FEV1/FVC, the examiner did not provide DLCO results.  In addition, the examiner did not address whether maximum exercise capacity was less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation, whether the Veteran has cor pulmonale or pulmonary hypertension, or whether the Veteran requires outpatient oxygen therapy.  Further, the Board notes that the Veteran's disability appears to have been rated under Diagnostic Code 6833 - Asbestosis.  However, other diagnostic codes such as Diagnostic Code 6845 - Restrictive Lung Disease and Diagnostic Code 6604 - Chronic Obstructive Pulmonary Disease have slightly different criteria and may result in a higher disability rating.  The record reflects that the Veteran is service-connected for residual scarring of the lung but is also diagnosed with chronic obstructive pulmonary disease and fibrosis of the lungs.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the AMC/RO should consider all pertinent diagnostic codes related to chronic obstructive pulmonary disease, interstitial lung disease, and restrictive lung disease and determine whether a higher disability rating of 100 percent is warranted under any of these codes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6604, 6833, 6845.  

With respect to the Veteran's claim for service connection for a psychiatric disability to include PTSD, the Board finds that additional development is required.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be evidence that shows the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2012); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f) (3) (2012), states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The above-quoted 38 C.F.R. § 3.304(f) (3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran reported that his stressors include witnessing firefights and people being killed during his service in Vietnam as a helicopter gunner.  He testified that he was a helicopter gunner with the 118th Combat Air Assault Team.  The DD Forms 214 show that the Veteran served in the United States Army and his military occupational specialty (MOS) was military policeman during all periods of active duty from August 1955 to July 1975.  The DD Forms 214 also show that the Veteran was awarded numerous medals to include Air Medals during his service in Vietnam.  Thus, the evidence is unclear as to whether the Veteran was engaged in combat as a helicopter gunner.  The Board finds that additional development, to include requesting the Veteran's service personnel records, must be undertaken with respect to his reports of witnessing firefights and people die when he was in combat as a helicopter gunner.   

With respect to the Veteran's stressors of coming under fire and witnessing bodies being stacked up with respect to his duties as a military policeman, the Board finds that the Veteran's stressors with respect to his duties as a military policeman are related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of his service.  Indeed, Dr. Elmer Harden, Jr., indicated that the Veteran reported being under fire multiple times and experienced fear, horror, and helplessness.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors that occurred during his duties as a military policeman in Vietnam.  

The Veteran has not been provided a VA examination with respect to his claim for service connection for a psychiatric disability to include PTSD.  Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), in claims to establish service connection, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

First, the Board notes that the medical evidence is conflicting in regard to whether the Veteran has a diagnosis of PTSD.  The January 2006 private treatment record reveals that the Veteran was diagnosed with PTSD under Axis I and it was a DSM V-R diagnosis.  In a September 2012 letter, Dr. Elmer Harden, Jr. indicated that the Veteran did not currently have PTSD.  In the letter, it was noted that the Veteran reported service in Vietnam and was involved in multiple combat experiences as a helicopter gunner.  He reported being under fire multiple times and saw many people killed.  At such times, he experienced fear, horror, and helplessness.  Dr. Elmer Harden, Jr. noted that the symptoms were most present in the first year the Veteran was stateside and then progressively less frequent over the next one and one-half to two years.  His impression was that the Veteran did meet the criteria for PTSD, chronic, with delayed onset for a period of approximately two years after his return from Vietnam in 1969 and 1970 and that symptoms of such then dissipated to the point of no longer being clinically relevant and that continues to be the case currently as well.  Dr. Elmer Harden, Jr. also noted that the Veteran reported that he was in combat and witnessed firefights and felt fear during such incidents.  Given the conflicting information and additional development regarding his stressors, the Board finds that the Veteran should be afforded a VA examination to determine if he has PTSD and if such a diagnosis is related to any in-service stressors.  

With respect to the issue of service connection for memory loss, the Veteran has contended that the disability is secondary to infectious mononucleosis, and PTSD, and due to exposure to herbicides.  The Board finds that the claim is inextricably intertwined with the claim for service connection for a psychiatric disability, to include PTSD, and that appellate consideration of the claim for service connection for memory loss must be deferred until completion of the requested actions below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that a new VA examination is required.  The Veteran was provided a VA examination in July 2005.  The examiner diagnosed mild bilateral hearing loss and noted that the Veteran had tinnitus.  The examiner explained that the likely etiology for the Veteran's tinnitus was noise exposure.  The examiner noted that the Veteran described incidents of acoustic trauma in Vietnam; however, all of the hearing tests in the claims file revealed normal hearing.  The examiner did not provide an opinion in terms of probability.  Additionally, in reviewing the service treatment records, the August 1968 audiometric findings show that the Veteran's left ear exhibited readings of 25 decibels at 2000 Hertz and 25 decibels at 4000 Hertz and his right ear exhibited a reading of 25 decibels at 2000 Hertz.  The absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2012); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.   See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the examiner noted that the Veteran had noise exposure but that the hearing tests in the claims file showed normal hearing.  The examiner did not appear to address the in-service audiometric findings that reflected readings of higher than 20 decibels.  In Hensley, the Court explained that the threshold for normal hearing was from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, id. at 157 (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  In addition, as noted by Ledford, id., the absence of a hearing disability for VA purposes during service is not always fatal.  Finally, the examiner noted that the likely etiology for the Veteran's tinnitus was noise exposure, but did not provide a nexus opinion.  Therefore, the Board finds that the July 2005 VA opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, a new VA examination and opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to the issues on appeal to include the assignment of disability ratings and effective dates.

2.  Obtain the Veteran's service personnel records.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Make a determination as to whether the Veteran was engaged in combat as a helicopter gunner with the 118th Combat Air Assault Team.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals, left shoulder disability, with scar.   All necessary tests and studies should be accomplished.

It must be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left shoulder disability expressed in terms of the degree of additional range of motion loss.  

An opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups.

Address whether there is impairment of the humerus, and if so, the manifestations of the impairment.  

Address the manifestations of the Veteran's loss of muscle tone.  

Address the manifestations of the Veteran's residual scar.  

A complete rationale should be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residual scarring of left upper lobe of lung, status post radiation therapy.  All necessary tests and studies should be accomplished.  The examination must include a pulmonary function test that measures FVC, FEV-1, FEV-1/FVC, and DLCO (SB), and the maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption and any cardiorespiratory limitation.

The examiner must address whether the Veteran has cor pulmonale, or; right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A complete rationale should be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA examination for the claim of entitlement to service connection for PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to address the following:  

(a).  Identify all psychiatric disorders found and determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  The examiner should discuss the conflicting medical evidence of record including the September 2012 letter from Dr. Elmer Harden, Jr. and the January 2006 private treatment record.    

(b).  If PTSD is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that PTSD had its onset in active service or was caused by or related to active service.  The examiner should specifically discuss the Veteran's fear of hostile military activity as based on the Veteran's duty assignment in Vietnam as a military policeman to include being under fire and seeing dead bodies.

The examiner should only discuss the Veteran's lay evidence regarding being in combat as a helicopter gunner if such is corroborated by the development ordered in the above remand instructions.

(c)  If a diagnosis of PTSD is provided, provide an opinion as to whether the memory loss is part and parcel to the PTSD. 

(d)  With respect to any other psychiatric disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychiatric disability had its onset in active service or was caused or related to active service.

A complete rationale should be given for all opinions and conclusions expressed.

7.  Schedule the Veteran for a VA examination for the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss had its onset in active service or was caused by or is related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in active service or was caused by or related to active service. 

A complete rationale for all opinions must be provided.

8.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

9.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the claims of entitlement to an initial disability rating in excess of 20 percent for residuals, left shoulder disability, with scar, entitlement to an initial disability rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy (considering all pertinent diagnostic codes to include 6845, 6604, and 6833), entitlement to service connection for memory loss to include as secondary to PTSD, infectious mononucleosis, and as a result of exposure to herbicides, entitlement to service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus, may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


